LatimeR, Judge
(dissenting):
I dissent.
Aside from indicating an unwarranted and sympathetic feeling for a fishing expedition which seeks to obtain evidence without regard to competency, relevancy, materiality, or confidentiality, this opinion cannot help but confuse a board of review.
Throughout the entire proceedings, the accused has conceded inferentially that he does not have evidence to support the results he seeks to obtain, and his counsel has assiduously sought to have appellate agencies compel third parties either to prove their official acts were regular or to impeach themselves by supporting his innuendoes. He first proceeded by demanding that the staff judge advocate produce evidence of regularity or irregularity and, when this failed, he petitioned The Judge Advocate General of the Army, the board of review, and this Court to compel that functionary to submit to' his demand. But, in addition, he reached out to snare other individuals working in the office or connected with the case. In each instance, the relief that he requested was denied, and rightly so. The evidence he would like us to order furnished invades the privacy of wholly internal operations in the office of the staff judge advocate, and the questions propounded go so far even as to touch upon the conversations *524between the staff judge advocate and his secretary and any directions the former may have given the latter. By comparison, I might suggest that the accused is seeking to have the Supreme Court order a Court of Appeals judge and his office staff to disclose to a defendant every intimate detail connected with his preparation, circulation, and publication of an opinion. To state the analogy is to show the absurdity of accused’s request. No wonder the staff judge advocate, when he was asked to furnish answers to a long list of inquiries, replied that he declined solely in the interest of orderly procedure. To open up a Pandora box of that sort merely because counsel for an accused states he doubts all is well encourages collateral attacks at all levels and complicates the appellate process.
Aside from the foregoing, I say a board of review will be confused by the lack of discussion or a concrete and understandable disposition by this Court. .The opinion merely states that further inquiry into the matter is warranted, but the board is given no guideposts on how far and to what extent this Court believes an inquisitive accused may probe into the affairs of a quasi-judicial office. Is he, as he insists, entitled to know what restrictions the staff judge advocate places on his secretary, or who gave her any notes concerning the ease, or to whom he or his assistant expresses any opinion about it? Moreover, can this Court or the board of review indiscriminately order third parties to furnish sworn testimony without having been subpoenaed as witnesses in a regular proceeding? Even appellate courts are bound to follow the law before they can legally require witnesses to appear and testify. I could pose many more questions which might help to place this type of proceeding in its true light, but I am sure it would be to no avail. My associates have concluded the accused has been denied a privilege accorded him by the Code but, if so, it could be no more than a right to an impartial review. If they are correct in that conclusion, relief could be given him without impairing the orderliness of the judicial processes merely by directing a new review by another staff judge advocate.